IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: APPLICATION OF JOSH SHAPIRO,            : No. 115 MM 2022
 ATTORNEY GENERAL OF THE                        :
 COMMONWEALTH OF PENNSYLVANIA,                  :
 REQUESTING AN ORDER DIRECTING                  :
 THAT A SUCCESSOR MULTICOUNTY                   :
 INVESTIGATING GRAND JURY HAVING                :
 STATEWIDE JURISDICTION BE                      :
 CONVENED                                       :

                                        ORDER


      AND NOW, this 17th day of November, 2022, upon consideration of the Application

of Josh Shapiro, Attorney General of the Commonwealth of Pennsylvania, and as it

appears that granting the Application is appropriate under the Investigating Grand Jury

Act, 42 Pa.C.S. §§4541 et seq., it is hereby ORDERED as follows:

      1.     The Attorney General’s Application requesting that an additional

multicounty investigating grand jury having statewide jurisdiction (“Fiftieth Statewide

Investigating Grand Jury”) be convened is hereby GRANTED.

      2.     The Honorable Lillian H. Ransom, First Judicial District, Philadelphia

County, Pennsylvania, is hereby designated as Supervising Judge of the Fiftieth

Statewide Investigating Grand Jury. All applications and motions relating to the work of

the Fiftieth Statewide Investigating Grand Jury—including motions for disclosure of grand

jury transcripts and evidence—shall be presented to the Supervising Judge. With respect

to investigations, presentments, reports, and all other proper activities of the Fiftieth

Statewide Investigating Grand Jury, Judge Ransom, as Supervising Judge, shall have

jurisdiction over all counties throughout the Commonwealth of Pennsylvania. Judge
Ransom may temporarily designate another jurist who has been appointed by this Court

as the Supervising Judge of a multicounty investigating grand jury having statewide

jurisdiction to serve as Acting Supervising Judge of the Fiftieth Statewide Investigating

Grand Jury when Judge Ransom is absent or otherwise unavailable.

      3.     Montgomery County is designated as the location for the Fiftieth Statewide

Investigating Grand Jury proceedings.

      4.     The Court Administrator of Pennsylvania is directed to draw six counties at

random from the Eastern District of Pennsylvania pursuant to the provisions of Rule

241(A)(1) and 241(C)(2) of the Pennsylvania Rules of Criminal Procedure, and these six

counties, plus Montgomery, shall together supply jurors for the Fiftieth Statewide

Investigating Grand Jury.

      5.     The Court Administrator of Pennsylvania is directed to obtain the names

and addresses of persons residing in the aforesaid counties who are eligible by law to

serve as grand jurors pursuant to the provisions of Rule 241(A)(2) of the Pennsylvania

Rules of Criminal Procedure.

      6.     The total of such names of prospective jurors to be collected shall be 200,

of which 50 shall be selected at random and summoned by the Court Administrator of

Pennsylvania to Montgomery County. The Supervising Judge shall impanel the Fiftieth

Statewide Investigating Grand Jury from this panel of 50 prospective jurors. If it becomes

necessary, additional prospective jurors shall be summoned by the Supervising Judge

from among the remaining 150 prospective jurors.

      7.     The Fiftieth Statewide Investigating Grand Jury will remain in session for

not more than 18 months following the date that it is impaneled by the Supervising Judge.




                                   [115 MM 2022] - 2
       8.     The Attorney General of the Commonwealth of Pennsylvania, or his

designee in charge of the Fiftieth Statewide Investigating Grand Jury, may apply, if

necessary, to the Supervising Judge for an extension of the term of the Fiftieth Statewide

Investigating Grand Jury for an additional period of up to six months, if, at the end of its

original term, the Investigating Grand Jury determines by majority vote that it has not

completed its business. The Fiftieth Statewide Investigating Grand Jury’s term, including

any extension thereof, shall not exceed 24 months from the date it was originally

impaneled by the Supervising Judge.

       9.     The Supervising Judge shall maintain control of transcripts and evidence,

as provided by Rule 229 of the Pennsylvania Rules of Criminal Procedure.                The

Supervising Judge shall determine the manner and location with respect to storage of

transcripts. The Supervising Judge shall control disclosure of matters occurring before

the Fiftieth Statewide Investigating Grand Jury, as provided by 42 Pa.C.S. §4549.

       10. The Supervising Judge shall have the same duties and powers relating to

maintaining grand jury secrecy with respect to each expired multicounty investigating

grand jury having statewide jurisdiction that had convened in Montgomery County or any

other county identified in Rule 241(C)(2) of the Pennsylvania Rules of Criminal Procedure.




                                                 ______________________________
                                                 DEBRA TODD
                                                 Chief Justice of Pennsylvania




                                    [115 MM 2022] - 3